Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There appears to be lack of antecedent basis throughout the claim, thus rendering the boundaries of claim scope unclear. For example, regarding “selected” and “selections” (lines 2, 5) it is not clear from claim 1 nor claim 4 that any selecting is performed, “each column” (lines 3, 6) is not recited as a limitation of pads or the printed circuit board, nor is “one conductive track” (line 4). Furthermore, the method appears to be drawn toward manufacturing as established by claim 1 yet this claim states “can be controlled separately” (line 6). Therefore, the claim is rejected for being incomplete, vague and indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sinivaara et al. [US 10,055,530 B1].
As per claim 1, Sinivaara et al. teach a method for manufacturing [column 1, line 12] a three-dimensional light emitting appliance [column 18, lines 31-38 LED], the method comprising:
providing a first data model of a three-dimensional area [column 3, lines 23-25 3D target design/structure; column 11, lines 45-59];
arranging a plurality of spots for light emitting devices on the three-dimensional area of the first data model, [column 13, lines 47-52 position features interpreted as spots; column 14, lines 1-19, 37-55 features interpreted as spots; column 15, lines 4-20 initially provided in 3D domain; column 16, lines 2-3; column 17, line 61-column 18, line 7; column 18, lines 31-38 LED];
transforming the first data model of the three-dimensional area comprising the spots into a substantially two-dimensional and flat second data model, a position of the spots on the second data model is derived [column 2, lines 32-37; column 5, lines 39-47, 2D modeling, corresponding point-to-point determinations, 2D and 3D versions; column 7, lines 14-40; column 12, lines 48-54; column 15, lines 23-27];
manufacturing a printed circuit board in accordance with the second data model and arranging pads of the printed circuit board on the position of the spots of the second data model [column 5, lines 60-62; column 14, lines 1-3, 8-19 features interpreted as positions of the spots for LEDs; column 18, lines 31-38 pad];
equipping the pads of the printed circuit board with light emitting devices [column 13, lines 46-52 features interpreted accordingly]; and
bringing the printed circuit board into the shape of the three-dimensional area [column 16, lines 3-4 3D forming of the substrate].
However, Sinivaara et al. do not appear to teach the plurality of spots being substantially evenly distributed over at least a part of the three-dimensional area. Yet, considering that the reference does describe the physical configuration or layout design of features, shown above to encompass spots for LEDs, that includes accounting for being characterized in terms of dimensions, connections, locations, shape, etc., a broadest reasonable interpretation of spots being substantially evenly distributed over at least a part of the 3D area is easily afforded given the design choice for an equal distribution of light, or even an easier mapping that lessons elongation. Therefore, the claimed invention as a whole, as cited above, would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because prior to forming a 3D shape the mapping yields many beneficial uses to be effectively verified and preferably even optimized [column 6, lines 32-53]. 
As per claim 2, wherein each of the spots of the first data model for the light emitting devices on the three-dimensional area is arranged substantially equidistant to adjoining spots for the light emitting devices [column 6, lines 16-31; column 17, lines 38-44 design choice].
As per claim 3, wherein each of the spots for the light emitting devices of the two-dimensional and flat surface is arranged substantially non-equidistant to adjoining spots for the light emitting devices [column 6, lines 16-31].
As per claim 4, wherein pads selected from selections including at least one of each pad and at least one pad from each column of pads of the printed circuit board are coupled with one conductive track each so that the selected one of the selections including each pad and at least one pad from each column of pads can be controlled separately [column 17, lines 29-33 various embodiments may characterize optical features, light control; column 18, lines 31-38 pad, LED].
As per claim 5, wherein the pads of the printed circuit board are equipped with LEDs, including at least one type of LED selected from RGB-LEDs and RGBW-LEDs as light emitting devices [although not explicitly stated these types of LEDs are so well known; column 17, lines 38-44 design choice].
As per claim 6, wherein while or after equipping the pads with the light emitting devices, at least one film selected from films including a reflection film, an optical resin, and an optical film is applied on the printed circuit board [column 2, lines 10-13 film; column 5, lines 15-21, column 21, line 64-column 22, line 26 arrangement may be configured concerning a resin;  column 24, line 66-column 25, line 7].
As per claim 7, wherein a diffuser, especially a diffuser plate (16) or a diffuser layer, is attached to the printed circuit board (4) [column 5, lines 15-21, column 6, lines 37-53; column 21, line 64-column 22, line 26 arrangement may be configured concerning a diffuser; column 24, line 66-column 25, line 25].
As per claim 8, wherein a distance between the spots of the three-dimensional model is between about 0.25 cm and about 2 cm [column 5, lines 15-21, column 6, lines 37-53 dimensions; column 17, lines 38-44 design choice].
As per claim 9, wherein the first data model is a computer aided design data model of a three-dimensional surface of a car interior [column 1, lines 33-34 vehicle interiors, etc.; column 3, line 26 CAD model].
As per claim 10, wherein the second data model is a computer aided manufacturing data model [column 16, line 63 mechanical CAD model; column 24, lines 8-9 design software tools].
As per claim 11, a three-dimensional light emitting appliance, characterized in that, the three-dimensional light emitting appliance is manufactured according to claim 1 [see above]; and the first data model is a computer aided design data model of a three-dimensional surface of a car interior [column 1, lines 33-34 vehicle interiors, etc.; column 24, lines 8-9 design software tools].
As per claim 12, wherein a distance between the spots of the three-dimensional model is between about 0.75 cm and about 1.5 cm [column 5, lines 15-21, column 6, lines 37-53 dimensions; column 17, lines 38-44 design choice].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogers et al. [US 2016/0136877 A1] disclose implications for advanced micro-systems [see, for example, FIG. 85, column 22, lines 58-67].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/               Primary Examiner, Art Unit 2851